DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 2/28/2021. Claims 1-3, 5-9, 11-16, 18, and 19 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 6-8, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppi (U.S. Pat. No.: 5,832,381) in view of Kwak et al (Pub. No.: US 2007/0275707 A1, hereinafter Kwak), further in view of Ai (Pub. No.: US 2013/0223312 A1), further in view of Del Signore (Pub. No.: US 2013/0059582 A1), and further in view of Chamarty et al (Pat. No.: US 9,730,156 B1, hereinafter Chamarty). 

Consider claims 1 and 7, Kauppi discloses a location management method, and  communication apparatus (mobile station MS), comprising a processor (microprocessor 22), a memory (inherent in mobile station MS), a communications interface and a system bus (receiver/transmitter 21), wherein the memory and the communications interface are connected to the processor by using the system bus, to complete mutual communication (see Fig. 2 and col. 9, ll. 3-43); the memory is configured to store a computer executable instruction (software, col.9, l. 42); the communications interface is 
determining first location area management information of the UE, wherein the first location area management information comprises N levels of location area identity lists, that correspond to each level of location area identity list in the N levels of location area identity lists, and the N levels of location area identity lists comprise N levels of location area identity lists, wherein N is an integer greater than 1 (The base station of the cell C3 thus simultaneously broadcasts the location area identifiers LA1 (L1), LA1 (L2) and LA2 (L3) related to all the levels I, II and III. The mobile station MS located in the cell C3 receives constantly location area information on all the logical location area levels I II and III and is thus aware of the boundaries of the different location areas, col. 5, ll. 27-33).
receiving, by user equipment (UE), second location area management information from a first control plane node, wherein the second location area management information comprises N levels of location area identity lists, and each level of location area identity list corresponds to a tracking area for tracking the UE, wherein N is an integer greater than 1 (The base station of the cell C3 thus simultaneously broadcasts the location area identifiers LA1 (L1), LA1 (L2) and LA2 (L3) related to all the levels I, II and III. The mobile station MS located in the cell C3 receives constantly location area information on all the logical location area levels I II and III and is thus aware of the boundaries of the different location areas, col. 5, ll. 27-33); and 

	Kauppi does not expressly disclose wherein a periodic time value (PTV) and a reachable time value RTV that corresponds to each level of location area identity list in the N levels of location area identity lists, or that location area identity lists at the same level have a same PTV, or when the UE enters an idle mode after performing a periodic location update procedure in an area to which a jth-level location area identity list in the N levels of location area identity lists belongs, starting, by the UE, (N-j) timers, or determining a paging area for the UE based on the first location area management information; and page the UE in the paging area, wherein location area identity lists at the same level have same reachable time value, RTV.




Furthermore, the combination of Kauppi and Kwak discloses when a sixth timer is in a timeout state, and a highest-level location area identity list that is in 5the N levels of location area identity lists and to which a current location of the UE belongs is an xth- level location area identity list, initiating, by the UE, a periodic location update, wherein the sixth timer is a timer that is in the (N-j) timers and whose duration is a PTV corresponding to the xth-level location area identity list, wherein j+1≤x≥ (N-1), wherein x is an integer, and wherein durations of the (N-j) timers are respectively periodic time values corresponding to a (j+1)th-level location area identity list to an Nth-level location area identity list in the N levels of location area identity lists, wherein 1<i≤N, j<1, and i and j are both integers (Kauppi discloses that the mobile station starts a timer when changing location areas and that when the timer reaches a predetermined threshold value, the mobile station transmits a location update request, see col. 7, ll. 16-37; Kwak discloses that a timer associated with each tracking area (periodic TA update, where the tracking area is updated a predetermined time after a previous TA update, paragraph 37). Thus, the stationary user in the smaller tracking area performs location updated less frequently).

However, the combination of Kauppi and Kwak does not expressly disclose when the UE enters an idle mode after performing a periodic location update procedure in an area to which a jth-level location area identity list in the N levels of location area identity lists belongs, starting, by the UE, (N-j) timers, or determining a paging area for the UE based on the first location area management information; and page the UE in the paging area, wherein location area identity lists at the same level have same reachable time value, RTV.
In the same field of endeavor Ai discloses when the UE enters an idle mode after performing a periodic location update procedure in an area to which an jth-level location area identity list in the N levels of location area identity lists belongs, starting, by the UE, (N-j) timers (The periodic TAU timer is started when the UE enters an idle state and stopped when the UE has an NAS signalling connection established with the network, see paragraph 16).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ai with the teachings of Kauppi and Kwak in order to avoid unnecessary signaling expense.

determining a paging area for the UE based on the first location area management information; and page the UE in the paging area, wherein location area identity lists at the same level have same reachable time value, RTV.
In the same field of endeavor Del Signore discloses determining a paging area for the UE based on the first location area management information; and page the UE in the paging area (Paging messages for UE 100 are only transmitted by the communications nodes belonging to the TA_List that was last sent to UE 100, see paragraph 26).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit a timer value as disclosed in Del Signore to the mobile station of Kauppi as modified by Kwak and Ai in order to establish the threshold value to be used by the mobile station to transmit a location update request.
Nonetheless, the combination of Kauppi, Kwak, Ai, and Del Signore does not expressly disclose a reachable time value RTV, but Kwak teaches that location area identity lists at the same level have a same PTV (It is assumed that the three TA levels, X-1, X, and X+1 are defined… The predetermined time period is a timer value T(X-1) or T(X) corresponding to the TA level, X-1 or X , paragraph 46), and in the same field of endeavor, Chamarty teaches configuring a reachability timer that is associated with the be associated with a Tracking Area Update (TAU) timer (see col. 2 lines 39-49).
Thus, given the association between the reachability timer and the TAU timer, and that Kwak teaches that location area identity lists at the same level have a same PTV (It is assumed that the three TA levels, X-1, X, and X+1 are defined… The 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chamarty with the teachings of Kauppi, Kwak, Ai, and Del Signore to manage the delivery of traffic to power saving mode enabled user equipment.

Consider claim 13, Kauppi discloses a communication system, comprising: 	
user equipment, UE (Mobile Station MS, Fig. 1), and a first control plane node (base station BS connected to base station controller BSC1, Fig. 1); wherein
wherein the first control plane node is configured to determine first location area management information of the UE, wherein the first location area management information comprises N levels of location area identity lists, that correspond to each level of location area identity list in the N levels of location area identity lists, and the N levels of location area identity lists comprise N levels of location area identity lists, wherein N is an integer greater than 1 (The base station of the cell C3 thus simultaneously broadcasts the location area identifiers LA1 (L1), LA1 (L2) and LA2 (L3) related to all the levels I, II and III. The mobile station MS located in the cell C3 receives constantly location area information on all the logical location area levels I II and III and is thus aware of the boundaries of the different location areas, col. 5, ll. 27-33);



the UE is configured to receive the second location area management information from the first control plane node (The base station of the cell C3 thus simultaneously broadcasts the location area identifiers LA1 (L1), LA1 (L2) and LA2 (L3) related to all the levels I, II and III. The mobile station MS located in the cell C3 receives constantly location area information on all the logical location area levels I II and III and is thus aware of the boundaries of the different location areas, col. 5, ll. 27-33); and 
initiate a location update based on the second location area management information (If the MS stays in the area of the same base station BS for a certain time, the internal timer of the MS reaches a predetermined threshold value, which means that it would be advantageous for the MS to switch to the more accurate location area level II. Because of this, as a result of the internal timer reaching the above-mentioned threshold value, the MS transmits a location updating request to the cellular network in order to carry out a location updating to the location area LA1 (L2) at the location area level II, col. 7, ll. 28-37).

In the same field of endeavor, Kwak discloses wherein a periodic time value (PTV) corresponds to each level of location area identity list in the N levels of location area identity lists (periodic TA update, where the tracking area is updated a predetermined time after a previous TA update, paragraph 37), and that location area identity lists at the same level have a same PTV (It is assumed that the three TA levels, X-1, X, and X+1 are defined… The predetermined time period is a timer value T(X-1) or T(X) corresponding to the TA level, X-1 or X, paragraph 46).
Furthermore, the combination of  Kauppi and Kwak discloses when a sixth timer is in a timeout state, and a highest-level location area identity list that is in 5the N levels of location area identity lists and to which a current location of the UE belongs is an xth- level location area identity list, initiating, by the UE, a periodic location update, wherein the sixth timer is a timer that is in the (N-j) timers and whose duration is a PTV corresponding to the xth-level location area identity list, wherein j+1≤x≥ (N-1), wherein x is an integer, and wherein durations of the (N-j) timers are respectively periodic time 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kwak with the teachings of Kauppi to assign a tracking area list and a timer value to a mobile communication device based on the tracking area update and the categorizing of the mobile communication device as moving or stationary, while conserving battery power and reducing paging overhead.
However, the combination of Kauppi and Kwak does not expressly disclose when the UE enters an idle mode after performing a periodic location update procedure in an area to which a jth-level location area identity list in the N levels of location area identity lists belongs, starting, by the UE, (N-j) timers, or determining a paging area for the UE based on the first location area management information; and page the UE in the paging area, wherein location area identity lists at the same level have same reachable time value, RTV.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ai with the teachings of Kauppi and Kwak in order to avoid unnecessary signaling expense.
The combination of Kauppi, Kwak, and Ai does not expressly disclose 
determining a paging area for the UE based on the first location area management information; and page the UE in the paging area, wherein location area identity lists at the same level have same reachable time value, RTV.
In the same field of endeavor Del Signore discloses determining a paging area for the UE based on the first location area management information; and page the UE in the paging area (Paging messages for UE 100 are only transmitted by the communications nodes belonging to the TA_List that was last sent to UE 100, see paragraph 26).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit a timer value as disclosed in Del Signore to the mobile station of Kauppi as modified by Kwak and Ai in 
Nonetheless, the combination of Kauppi, Kwak, Ai, and Del Signore does not expressly disclose a reachable time value RTV, but Kwak teaches that location area identity lists at the same level have a same PTV (It is assumed that the three TA levels, X-1, X, and X+1 are defined… The predetermined time period is a timer value T(X-1) or T(X) corresponding to the TA level, X-1 or X , paragraph 46), and in the same field of endeavor, Chamarty teaches configuring a reachability timer that is associated with the be associated with a Tracking Area Update (TAU) timer (see col. 2 lines 39-49).
Thus, given the association between the reachability timer and the TAU timer, and that Kwak teaches that location area identity lists at the same level have a same PTV (It is assumed that the three TA levels, X-1, X, and X+1 are defined… The predetermined time period is a timer value T(X-1) or T(X) corresponding to the TA level, X-1 or X, paragraph 46), it would have been obvious that location area identity lists at the same level would have a same reachability timer.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chamarty with the teachings of Kauppi, Kwak, Ai, and Del Signore to manage the delivery of traffic to power saving mode enabled user equipment.

Consider claim 2, 8, and 15, and as applied to claims 1, 7, and 13 respectively above, Kauppi discloses wherein the N levels of location area identity lists comprise at 
However, Del Signore discloses a PTVn corresponding to the Nth-level location area identity list is less than a periodic time value PTV(n+1) corresponding to the (n+1)th level location area identity list, wherein 1≤n≥ (N-1), wherein n is an integer (Del Signore discloses that the timer associated with tracking area 200 for a stationary user is larger than the timer value used for moving UEs (see Fig. 5 and paragraph 32). Thus, the stationary user in the smaller tracking area performs location updated less frequently).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Del Signore with the teachings of Kauppi, Kwak, Ai, and Chamarty to assign a tracking area list and a timer value to a mobile communication device based on the tracking area update and the categorizing of the mobile communication device as moving or stationary.



Consider claim 14, and as applied to claim 13 above, Kauppi discloses wherein the first control plane node is further configured to: 
determine first location area management information of the UE, wherein the first location area management information comprises N levels of location area identity lists, that correspond to each level of location area identity list in the N levels of location area identity lists, and the N levels of location area identity lists comprise N levels of location area identity lists, wherein N is an integer greater than 1 (The base station of the cell C3 thus simultaneously broadcasts the location area identifiers LA1 (L1), LA1 (L2) and LA2 (L3) related to all the levels I, II and III. The mobile station MS located in the cell C3 receives constantly location area information on all the logical location area levels I II and III and is thus aware of the boundaries of the different location areas, col. 5, ll. 27-33).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kwak with the teachings of Kauppi and Ai to conserve battery power and reduce paging overhead.
However, the combination of Kauppi, Kwak, and Ai does not expressly disclose
  determining a paging area for the UE based on the first location area management information; and page the UE in the paging area, wherein location area identity lists at the same level have same reachable time value, RTV. 
	In the same field of endeavor Del Signore discloses determining a paging area for the UE based on the first location area management information; and page the UE in the paging area (Paging messages for UE 100 are only transmitted by the communications nodes belonging to the TA_List that was last sent to UE 100, see paragraph 26).
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to transmit a timer value as disclosed in Del Signore to the mobile station of Kauppi as modified by Kwak and Ai in order to establish the threshold value to be used by the mobile station to transmit a location update request.

Thus, given the association between the reachability timer and the TAU timer, and that Kwak teaches that location area identity lists at the same level have a same PTV (It is assumed that the three TA levels, X-1, X, and X+1 are defined… The predetermined time period is a timer value T(X-1) or T(X) corresponding to the TA level, X-1 or X, paragraph 46), it would have been obvious that location area identity lists at the same level would have a same reachability timer.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chamarty with the teachings of Kauppi, Kwak, Ai, and Del Signore to manage the delivery of traffic to power saving mode enabled user equipment.

Claims 3, 5, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kauppi in view of Kwak, further in view of Ai, further in view of Del Signore, further in view of Chamarty, and further in view of Kim et al (Pub. No.: US 2016/0073338 A1, hereinafter Kim).


the fifth timer is a timer whose duration is a PTV corresponding to the xth-level location area identity list, wherein 1≤x≥ (N-1), wherein x is an integer, and wherein durations of the N timers are respectively the PTVs corresponding to the N levels of location area identity lists (Kauppi discloses that the mobile station starts a timer when changing location areas and that when the timer reaches a predetermined threshold value, the mobile station transmits a location update request, see col. 7, ll. 16-37; Kwak discloses that a timer associated with each tracking area (periodic TA update, where the tracking area is updated a predetermined time after a previous TA update, paragraph 37). Thus, the stationary user in the smaller tracking area performs location updated less frequently).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kwak with the teachings of Kauppi, Del Signore, Ai and Chamarty to assign a tracking area list and a timer value to a mobile communication device based on the tracking area update and the categorizing of the mobile communication device as moving or stationary.

In the same field of endeavor Kim discloses when the UE is switched from a connected mode to an idle mode, starting, by the UE, N timers (When the MTC device 100 switches from the EMM -CONNECTED state to the EMM -IDLE state after transmitting the MO data, the value of the periodic TAU/RAU timer (e.g., Ext T3312/T3412) is reset to an initial value, and the periodic TAU/RAU timer is started again, see paragraph 174).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim with the teachings of Kauppi, Kwak, Del Signore, Ai and Chamarty in order to conserve battery power.

Consider claims 5, 11, and 18, and as applied to claims 1 , 7, and 13 respectively above, the combination of  Kauppi, Kwak, Ai, Del Signore, and Chamarty discloses, determining, by the UE based on the second location area management information, that a highest-level location area identity list that is in the N levels of location area identity lists and to which a current location of the UE belongs is an xth-level location area identity list, wherein 1≤x≥ (N-1), and x is an integer; and starting a seventh timer, wherein duration of the seventh timer is a PTV corresponding to the xth-level location area identity list; and when the seventh timer is in a timeout state, initiating, by the UE, the periodic location update (Kauppi discloses that the mobile station starts a timer 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kwak with the teachings of Kauppi, Ai, Del Signore, and Chamarty to assign a tracking area list and a timer value to a mobile communication device based on the tracking area update and the categorizing of the mobile communication device as moving or stationary.
However, the combination of Kauppi, Kwak, Del Signore, Ai and Chamarty does not expressly disclose when the UE is switched from a connected mode to an idle mode.
In the same field of endeavor Kim discloses when the UE is switched from a connected mode to an idle mode (When the MTC device 100 switches from the EMM -CONNECTED state to the EMM -IDLE state after transmitting the MO data, the value of the periodic TAU/RAU timer (e.g., Ext T3312/T3412) is reset to an initial value, and the periodic TAU/RAU timer is started again, see paragraph 174).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Kim .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.